Case: 18-20029      Document: 00515107947         Page: 1    Date Filed: 09/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 18-20029                           FILED
                                  Summary Calendar                 September 6, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
LOYD LANDON SORROW,

                                                 Plaintiff-Appellants

v.

BRYAN COLLIER, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE; UNIVERSITY OF TEXAS MEDICAL BRANCH;
UNIVERSITY OF TEXAS MEDICAL BRANCH - C. T. TERRELL UNIT; ERIN
ALISON JONES; DR. ABRON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2493


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Loyd Landon Sorrow, Texas prisoner # 1134905, appeals the district
court’s dismissal of his complaint, in which he raised claims under 42 U.S.C.
§ 1983 and the Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213.
Sorrow has also filed a motion for the appointment of counsel. The issue list


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20029     Document: 00515107947      Page: 2    Date Filed: 09/06/2019


                                  No. 18-20029

in Sorrow’s brief indicates that he seeks to challenge both the November 1,
2017, dismissal of his claims against University of Texas Medical Branch and
Erin Allison Jones, M.D., and the district court’s January 23, 2018, dismissal
of claims against Stephanie Abron, M.D., and Texas Department of Criminal
Justice Executive Director Brian Collier. However, his arguments, for the
most part, do not address the issues raised in his issue list.
      In general, Sorrow’s arguments consist of conclusional statements,
without coherent identification of error in the many detailed findings made by
the district court.      Accordingly, Sorrow has abandoned many possible
challenges to the district court’s dismissal of his complaint. See, e.g., Mapes
v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008) (providing that to preserve an issue
for appeal, even pro se litigants must brief an argument); Grant v. Cuellar,
59 F.3d 523, 524 (5th Cir. 1995) (providing that although this court applies less
stringent standards to parties proceeding pro se than to parties represented by
counsel and this court liberally construes briefs of pro se litigants, pro se
parties must brief the issues and reasonably comply with the requirements of
Federal Rule of Appellate Procedure 28). He has also abandoned, through
failure to brief, any challenge to the district court’s denial of his motion for
reconsideration and denial of his motion to sever. See Mapes, 541 F.3d at 584;
Grant, 59 F.3d at 524.
      Sorrow’s arguments do not demonstrate error in the district court’s
analysis that resulted in the dismissal of his claims, in part, for failure to state
a claim. See FED. R. CIV. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007) (providing that, for a claim to survive a Rule12(b)(6) motion,
“[f]actual allegations must be enough to raise a right to relief above the
speculative level”). He has also failed to demonstrate error in the district
court’s partial grant of summary judgment. See FED. R. CIV. P. 56; Duffie v.



                                         2
    Case: 18-20029     Document: 00515107947    Page: 3   Date Filed: 09/06/2019


                                 No. 18-20029

United States, 600 F.3d 362, 371 (5th Cir. 2010) (providing that if the movant
satisfies its burden pursuant to Rule 56 of the Federal Rules of Civil Procedure,
the nonmovant cannot avoid summary judgment by resting on the allegations
of his pleading or by offering conclusory claims, unsubstantiated assertions, or
a mere scintilla of evidence).
      While Sorrow challenges the district court’s denial of his motion for leave
to amend his pleadings, his conclusional assertions on this issue fail to
establish that the district court abused its discretion by determining that his
motion to amend was futile. See United States v. Riascos, 76 F.3d 93, 94 (5th
Cir. 1996). Additionally, Sorrow fails to demonstrate that the district court’s
stay of discovery in light of the assertions of the qualified immunity defense
was an abuse of discretion. See Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir.
2012).    Finally, this case does not present exceptional circumstances
warranting the appointment of appellate counsel. See Ulmer v. Chancellor,
691 F.2d 209, 212-13 (5th Cir. 1982); Cooper v. Sherriff, Lubbock County, Tex.,
929 F.2d 1078, 1084 (5th Cir. 1991).
      The judgment of the district court is AFFIRMED. Sorrow’s motion for
the appointment of counsel is DENIED.




                                       3